UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:October 31, 2010 Date of reporting period:April 30, 2010 Item 1. Report to Stockholders. HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND Institutional Shares SEMI-ANNUAL REPORT April 30, 2010 June, 2010 Dear Shareholder: The six month period ending 04/30/10 was characterized by an increase in equity market indices across all market capitalizations.In the large cap space, the S&P 500® Index posted a return of 15.66% while the Russell 1000® Value Index increased by 17.77%.In the small cap space, the Russell 2000® Index increased by 28.17% and the Russell 2000® Value Index increased by 30.66%.Within the six month period, the first three months saw steady increases in market indices as economic conditions improved.After a material selloff in late January/early February, the markets resumed their upward trajectory through the end of the period.Our performance in both the Equity Income Fund and Small Cap Value Fund underperformed their relevant benchmark indices over this time period. Huber Capital Equity Income Fund Review For the six month period of November 1, 2009 through April 30, 2010, the Equity Income Fund’s return was 14.76%, underperforming the broader equity markets as measured by the Russell 1000® Value Index and the S&P 500® Index, which generated total returns of 17.77% and 15.66%, respectively.The sectors that contributed most positively to the Fund’s performance, relative to the benchmark Russell 1000® Value Index, were Energy and Utilities while sectors that detracted from relative performance were Financial Services, Consumer Discretionary, and Producer Durables.Stocks that contributed strongly to performance were Lennar Corp. (homebuilder), Conseco (insurance provider), and Tyson Foods (producer and distributor of food products).In addition to those strong performing stocks, our relative performance was helped by underweighting the Energy sector, the worst performing sector during the period.We were most negatively impacted by MI Developments (real estate operating company) and Exelon (utility). Huber Capital Small Cap Value Fund Review For the six month period of November 1, 2009 through April 30, 2010, the Small Cap Value Fund’s return was 24.89%, underperforming the benchmark Russell 2000® Value Index and Russell 2000® Index, which generated total returns of 30.66% and 28.17%, respectively.The sectors that contributed most positively to the Fund’s performance were Materials and Processing, Utilities, and Financial Services.Sectors that underperformed were Producer Durables, Technology, and Consumer Discretionary.Stocks that contributed strongly to performance were Capital Lease Funding (triple net commercial lease REIT), EZCORP (financial products retailer), and UFP Technologies (packaging products and solutions).Significant negative factors for the Small Cap Value Fund during the period were LiveDeal (internet marketing company), Yucheng Technologies (software provider to Chinese banking companies), and BIDZ.Com (online retailer of jewelry). 2 Outlook What a difference a year makes.In early 2009, we were staring into the abyss.While the memory of late 2008/early 2009 is vivid in our minds, the outlook, at least in the near term, is far more positive and visible.The domestic economy has clearly accelerated into high gear over the last few months.Although the duration and magnitude of the recovery over the long term is unknown, it would be hard to argue that we are not on a positive trajectory.Much of the initial improvement in economic activity could have been attributable to inventory restocking, but it is clear that underlying demand levels have improved materially.Even the employment picture has begun to brighten recently with acceleration in those gainfully employed, even though the unemployment rate has risen as more seek employment, a good sign.Bulls and bears will argue about the source and sustainability of the economic strength, but in either event, a result is a meaningful improvement in the outlook for corporate earnings versus 6-12 months ago.Such improvement, combined with continued low interest rates, is proving fertile ground for the equity markets.Longer term, there is concern that the deficit spending required to “save” the economy will have adverse consequences.How to deal with the deficit figures prominently in economic and political debate today.In terms of monetary policy, we can at some point expect some upward movement in interest rates from the Fed once they feel the “all clear” sign has been posted. As illustrated above, our performance failed to keep up with the torrid pace of the market in both products during the period.We are focusing our attention on companies that have been taking advantage of the opportunities that have arisen as a result of the dislocation of the economy, whether by buying discounted stock or debt, streamlining operations, investing in growth initiatives or making cheap acquisitions.We believe these companies should come out on the other side in a much stronger competitive position.In the Small Cap Value Fund, we are overweight in the Consumer Discretionary and Staples sectors, while being underweight in Technology, Energy, and Utilities.In the Equity Income Fund, we are overweight in Technology and Consumer Staples, while being underweight in Consumer Discretionary, Energy, Utilities, and Producer Durables. Thank you for your support and for entrusting us with your investment dollars. We will work hard to earn that trust and look forward to meeting your investment needs for years to come. Sincerely, The Huber Capital Management Team Past performance is not a guarantee of future results. Mutual fund investing involves risk.Principal loss is possible.The Funds may invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. 3 Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for complete fund holdings. Current and future portfolio holdings are subject to risk. The information provided herein represents the opinion of Huber Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500® Index, an unmanaged index, consists of 500 stocks chosen for market size, liquidity, and industry group representation. It is a market-value weighted index (stock price times number of shares outstanding), with each stock’s weight in the Index proportionate to its market value. The Russell 1000® Value Index measures the performance of those Russell 1000® companies with lower price-to-book ratios and lower forecasted growth values. The Russell 2000® Index, an unmanaged index, is comprised of the 2,000 smallest companies in the Russell 3000® Index.The Russell 2000® Value Index measures the performance of those Russell 2000® companies with lower price-to-book ratios and lower forecasted growth values.One cannot invest directly in an index. 6/10 4 Huber Funds EXPENSE EXAMPLE – April 30, 2010 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/1/09 – 4/30/10). Actual Expenses The first set of lines of the table below provide information about actual account values and actual expenses, with actual net expenses being limited to 1.49% for the Huber Capital Equity Income Fund and 1.99% for the Huber Capital Small Cap Value Fund per the advisory agreement.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in these lines, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second set of lines of the table below provide information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second set of lines of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 5 Huber Funds EXPENSE EXAMPLE – April 30, 2010 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 11/1/09 4/30/10 11/1/09 – 4/30/10* Actual Equity Income Fund Small Cap Value Fund Hypothetical (5% return before expenses) Equity Income Fund $ 7.45 Small Cap Value Fund $ 9.94 * Expenses are equal to an annualized expense ratio of 1.49% for the Huber Capital Equity Income Fund and 1.99% for the Huber Capital Small Cap Value Fund, multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days (to reflect the one-half year period). 6 Huber Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – April 30, 2010 (Unaudited) HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND Percentages represent market value as a percentage of total investments. 7 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at April 30, 2010 (Unaudited) Shares COMMON STOCKS - 96.15% Value Aerospace & Defense - 2.69% Northrop Grumman Corp. $ Air Freight & Logistics - 2.01% FedEx Corp. Beverages - 1.72% The Coca-Cola Co. Chemicals - 2.44% BASF SE - ADR Commercial Banks - 1.90% Bank of America Corp. Commercial Services - Finance - 1.91% Interactive Data Corp. Construction & Engineering - 2.09% Fluor Corp. KBR, Inc. Consumer Finance - 1.65% Cash America International, Inc. Diversified Financial Services - 3.18% Citigroup Inc. (a) JPMorgan Chase & Co. Electric Utilities - 7.75% Alliant Energy Corp. American Electric Power Co., Inc. Exelon Corp. FPL Group, Inc. Electronic Equipment, Instruments & Components - 1.75% Tyco Electronics Ltd. Food & Staples Retailing - 2.52% Wal-Mart Stores, Inc. The accompanying notes are an integral part of these financial statements. 8 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at April 30, 2010 (Unaudited), Continued Shares Value Food Products - 2.67% ConAgra Foods, Inc. $ Tyson Foods, Inc. - Class A Home Improvement Stores - 2.09% Home Depot, Inc. Insurance - 13.59% Conseco, Inc. (a) XL Capital Ltd. - Class A Internet & Catalog Retail - 1.77% eBay Inc. (a) Land Subdividers & Developers, Except Cemeteries - 2.61% MI Developments, Inc. - Class A Machinery - 0.85% Flowserve Corp. Metals & Mining - 2.66% Alcoa Inc. Carpenter Technology Corp. Oil & Gas - 3.88% Royal Dutch Shell PLC - ADR Personal Products - 2.11% NBTY, Inc. (a) Pharmaceuticals - 10.31% Merck & Co., Inc. Pfizer, Inc. Watson Pharmaceuticals, Inc. (a) Residential Construction - 2.37% Lennar Corp. - Class B The accompanying notes are an integral part of these financial statements. 9 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at April 30, 2010 (Unaudited), Continued Shares Value Software - 14.77% CA Inc. $ Microsoft Corp. Oracle Corp. Tobacco - 4.86% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $3,403,497) SHORT-TERM INVESTMENTS - 3.94% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.12% (b) First American Tax Free Obligations Fund - Class Z, 0.04% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $159,244) TOTAL INVESTMENTS IN SECURITIES (Cost $3,562,741) - 100.09% Liabilities in Excess of Other Assets - (0.09)% ) NET ASSETS - 100.00% $ ADR - American Depositary Receipt (a) Non-income producing security. (b) Rate shown is the 7-day yield as of April 30, 2010. The accompanying notes are an integral part of these financial statements. 10 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2010 (Unaudited) Shares COMMON STOCKS - 95.67% Value Capital Markets - 3.47% Virtus Investment Partners, Inc. (a) $ Commercial Services - Finance - 1.40% Interactive Data Corp. Construction & Engineering - 4.22% Argan, Inc. (a) (d) Consumer Finance - 8.64% EZcorp, Inc. - Class A (a) Nelnet, Inc. - Class A Containers & Packaging - 4.17% UFP Technologies, Inc. (a) Electric Utilities - 4.13% Alliant Energy Corp. Portland General Electric Company Energy Equipment & Services - 0.98% Global Industries, Ltd. (a) Food Products - 5.39% Imperial Sugar Company Overhill Farms, Inc. (a) Health Care Providers & Services - 1.26% Tenet Healthcare Corp. (a) Hotels, Restaurants & Leisure - 11.81% Boston Pizza Royalties Income Fund (b) Famous Dave’s of America, Inc. (a) Interval Leisure Group, Inc. (a) Second Cup Royalty Income Fund Unit (b) Insurance - 13.11% Conseco, Inc. (a) XL Capital Ltd. - Class A Internet & Catalog Retail - 1.07% Bidz.com, Inc. (a) The accompanying notes are an integral part of these financial statements. 11 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2010 (Unaudited), Continued Shares Value Internet Software & Services - 0.37% LiveDeal, Inc. (a) (d) $ Land Subdividers & Developers, Except Cemeteries - 4.28% MI Developments, Inc. - Class A Machinery - 5.53% Armtec Infrastructure Trust Unit (b) Media - 2.58% Global Traffic Network, Inc. (a) Metals & Mining - 3.99% A. M. Castle & Co. (a) Carpenter Technology Corp. Paper & Forest Products - 1.92% Kapstone Paper and Packaging Corp. (a) Personal Products - 2.17% NBTY, Inc. (a) Pharmaceuticals - 2.99% Watson Pharmaceuticals, Inc. (a) Real Estate - 4.78% CapLease, Inc. Residential Construction - 3.41% Lennar Corp. - Class B Specialty Retail - 1.26% Rent-A-Center, Inc. (a) Textiles, Apparel & Luxury Goods - 2.74% Crown Crafts, Inc. (a) (d) Hampshire Group, Ltd. (a) TOTAL COMMON STOCKS (Cost $3,163,872) The accompanying notes are an integral part of these financial statements. 12 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2010 (Unaudited), Continued Shares SHORT-TERM INVESTMENTS - 4.43% Value Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.12% (c) $ First American Tax Free Obligations Fund - Class Z, 0.04% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $190,716) TOTAL INVESTMENTS IN SECURITIES (Cost $3,354,588) - 100.10% Liabilities in Excess of Other Assets - (0.10)% ) NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Foreign issued security. (c) Rate shown is the 7-day yield as of April 30, 2010. (d) Security is considered illiquid.As of April 30, 2010, the value of these investments was $300,362 or 6.98% of net assets.See Note 2 (J) in the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 13 Huber Funds STATEMENTS OF ASSETS AND LIABILITIES at April 30, 2010 (Unaudited) Huber Capital Huber Capital Equity Small Cap Income Fund Value Fund ASSETS Investments in securities, at value (identified cost $3,562,741 and $3,354,588, respectively) $ $ Receivables for: Dividends and interest Due from Adviser (Note 4) Prepaid expenses Total assets LIABILITIES Payables for: Audit fees Fund accounting fees Transfer agent fees and expenses Administration fees Custody fees Chief Compliance Officer fee Shareholder reporting Shareholder servicing fees Distribution fees Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income/(loss) ) Accumulated net realized loss on investments ) ) Net unrealized appreciation on investments and foreign currency related transactions Net assets $ $ The accompanying notes are an integral part of these financial statements. 14 Huber Funds STATEMENTS OF OPERATIONS For the Six Months Ended April 30, 2010 (Unaudited) Huber Capital Huber Capital Equity Small Cap Income Fund Value Fund INVESTMENT INCOME Income Dividends (net of withholding taxes of $1,844 and $4,635, respectively) $ $ Interest 38 46 Total income Expenses Advisory fees (Note 4) Administration fees (Note 4) Fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Audit fees Registration fees Shareholder servicing fees (Note 5) Distribution fees (Note 6) Custody fees (Note 4) Legal fees Trustee fees Chief Compliance Officer fee (Note 4) Insurance expense Miscellaneous Reports to shareholders Total expenses Less: advisory fee waiver and reimbursement (Note 4) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY RELATED TRANSACTIONS Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments and foreign currency related transactions Net realized and unrealized gain on investments and foreign currency related transactions Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 15 Huber Capital Equity Income Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments and foreign currency related transactions Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Accumulated net investment income $ $ (a) A summary of share transactions is as follows: Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 16 Huber Capital Small Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments ) ) Net change in unrealized appreciation on investments and foreign currency related transactions Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Accumulated net investment income/(loss) $ ) $ (a) A summary of share transactions is as follows: Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions 45 Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 17 Huber Capital Equity Income Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Six Months June 29, 2007* Ended Year Ended through April 30, 2010 October 31, October 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income + Net realized and unrealized gain (loss) on investments and foreign currency related transactions ) Total from investment operations ) Less distributions: From net investment income ) ) ) — From net realized gain on investments — — ) — Total distributions ) ) ) — Net asset value, end of period $ Total return %‡ % -52.82 % %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before expense reimbursement %† % % %† After expense reimbursement %† % % %† Ratio of net investment income (loss) to average net assets: Before expense reimbursement %)† %) %) %)† After expense reimbursement %† % % %† Portfolio turnover rate %‡ % % %‡ * Commencement of operations. + Less than $0.005. † Annualized. ‡ Not annualized. The accompanying notes are an integral part of these financial statements. 18 Huber Capital Small Cap Value Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Six Months June 29, 2007* Ended Year Ended through April 30, 2010 October 31, October 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) ) ) Net realized and unrealized gain (loss) on investments and foreign currency related transactions ) ) Total from investment operations ) ) Less distributions: From net investment income ) )+ ) — From net realized gain on investments — — ) — Total distributions ) )+ ) — Net asset value, end of period $ Total return %‡ % -43.22
